Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 16, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  162642                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  In re BANKS, Minors.                                             SC: 162642                          Elizabeth M. Welch,
                                                                   COA: 352940                                       Justices
                                                                   Wayne CC Family Division:
                                                                    2015-521396-NA

  _________________________________/

        On order of the Court, the application for leave to appeal the January 21, 2021
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 16, 2021
           b0413
                                                                              Clerk